DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 30, 2021 was filed after the mailing date of the Non-Final Office Action on April 28, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
This Office Action is in response to the Applicant’s amendment filed on September 1, 2021. Claims 1-19, 21, 22, 31, 33, and 36-67 have been cancelled. Claims 20, 23, 24, and 27 have been amended. Claims 20, 23-30, 32, and 34-35 are pending.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Paul Brockland on October 8, 2021.
The application has been amended as follows: 							Claim 27 now reads as: 
A method of operating a droplet ejector assembly, the method comprising:

determining a resonance frequency of the ejector assembly based on accumulated magnitude or peak value of a feedback signal from the piezoelectric actuator,
controlling the drive signal to drive the piezoelectric actuator at a resonance frequency of the ejector assembly;
wherein the feedback signal is defined by a decay signal following a drive or test signal to the actuator, wherein the controlling is performed by a controller coupled to the piezoelectric actuator, the controller comprising a capacitor and an ADC to determine a time-energy product (TEP) of the decay signal.
Claim 28 is cancelled.
Claim 29 now reads as: 
The method of claim 27, wherein the drive signal is adjusted to account for changes in the resonance frequency of the ejector assembly due to changes in one or more of an amount of fluid loading of the droplet generator plate, temperature, humidity, and pressure
Claim 30, 32, and 34 are cancelled.
Claim 35 now reads as: 
The method of claim 27, wherein applying the drive signal to the actuator comprises generating at least a first and a second different drive frequency signals that separately are non-resonant with respect to the fluid-loaded droplet generator plate, but together are resonant with respect to the fluid-loaded droplet generator plate.



Allowable Subject Matter
Claims 20, 23-27, 29, and 35 are allowed.		
The following is an examiner’s statement of reasons for allowance: 	
Regarding claims 20 and 27, the closest prior art Gordon et al. (US 2012/0111963 A1) disclose most of the claim limitations. However, the reference fails to teach the limitations “wherein the controller includes a capacitor and an ADC to determine a time-energy product (TEP) of the decay signal” in claim 20 and “wherein the controlling is performed by a controller coupled to the piezoelectric actuator, the controller comprising a capacitor and an ADC to determine a time-energy product (TEP) of the decay signal” in claim 27. Furthermore, the Examiner found not additional reference that would render the claimed invention obvious without impermissible hindsight.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL ZHOU whose telephone number is (571)270-1163. The examiner can normally be reached Mon-Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR HALL can be reached on 5712701814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QINGZHANG ZHOU/Primary Examiner, Art Unit 3752